Title: To Thomas Jefferson from John Vanderlyn, 31 December 1805
From: Vanderlyn, John
To: Jefferson, Thomas


                                          
                            
                            [on or before 31 Dec. 1805]
                        
                  The President has paid for the pair of prints—twenty Dollars.
                  The framing & glazing was done at New York. The price of that pair done in the best manner is 36 Drs the pair. and the other pair 28 Dollars—
                  
               